ITEMID: 001-101019
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF FLORCZYK AND OTHERS v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Lech Garlicki;Nebojša Vučinić
TEXT: 6. The applicants, Mr Zygmunt Florczyk, Ms Grażyna Florczyk, Mr Wojciech Florczyk and Ms Maria Florczyk, are Polish nationals who were born in 1951, 1949, 1950 and 1974 respectively and live in Łódź and Cracow, Poland.
7. On 18 January 2002 the applicants requested the Cracow Municipal Office to pay compensation for part of their predecessor's plots of land which had been expropriated as a part of the land development plans, namely for the construction of a road.
8. On 9 August 2002 the Cracow Municipal Office requested the Małopolski Governor to issue a formal confirmation that the expropriation had taken place.
9. On 25 September 2002 the applicants submitted a copy of the Cracow District Court's decision declaring them successors as to 1/6 of the property of their predecessor in title.
10. On 12 May 2003 the Małopolski Governor informed the applicants that there had been a delay in the proceedings and that they would not end until 30 August 2003. The Governor also summoned them to submit certain documents.
11. On 12 May 2003 the applicants lodged a complaint with the President of the Office for Housing and Town Development about inactivity on the part of the Małopolski Governor. On 30 June 2003 the President of the Office for Housing and Town Development dismissed their complaint finding that the delay in the proceedings was caused by difficulties in finding other successors.
12. On 3 October 2003 the Cracow Municipal Office informed the applicants that the proceedings would lie dormant until the delivery of a decision by the Małopolski Governor.
13. On 17 November 2003 the applicants requested the Cracow Municipal Office to take action with a view of establishing the whereabouts of other parties to the proceedings.
14. On 27 November 2003 the Cracow Municipal Office informed the applicants that they had established a address of a certain W.P.
15. On 23 January 2004 the Governor informed the applicants about further delays in the proceedings and that they would not end until 23 March 2004.
16. On 23 March 2004 the Governor again informed the applicants about further delays in the proceedings.
17. On 21 May 2004 the Cracow Municipal Office informed the Governor of the addresses of two successors in title, W.P. and E.S-S.
18. In October 2004 the Governor requested the Cracow District Court to appoint a guardian for persons whose whereabouts remained unknown.
19. On 13 January 2005 the Cracow District Court stayed the proceedings since the Governor's representative had failed to comply with the court's order to submit certain information concerning the case. The proceedings were resumed on a later unknown date.
20. On 21 March 2005 the applicants lodged a complaint with the Cracow Regional Administrative Court about inactivity on the part of the Małopolski Governor. On 29 March 2006 the Cracow Regional Administrative Court allowed the applicants' complaint, held that the proceedings had not been conducted with necessary diligence and obliged the Governor to issue a decision on the merits.
21. On 11 July 2006 the Małopolski Governor informed the applicants about further delays in the proceedings.
22. On 25 October 2006 the Małopolski Governor appointed an expert to prepare an estimate of the value of plots.
23. On 12 December 2006 the Małopolski Governor gave a decision confirming that on 1 January 1999 the Cracow Municipality had acquired ownership of the property concerned which had been expropriated for the purposes of implementing the land development plans.
24. On 2 and 3 July 2007 the Cracow Mayor gave two decisions granting compensation to the applicants.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
